Citation Nr: 1340231	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-33 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred as a result of private medical treatment in December 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the VA Medical Center (MC) in Portland, Oregon, which determined the Veteran was not entitled to the payment or reimbursement by VA for medical expenses incurred at Rogue Valley Medical Center, Medford Radiological Group, Vista Pathology P.C., and Gastroenterology Associates for services rendered from December 29, 2011, to December 31, 2011.


REMAND

In this case, it appears the Veteran was hospitalized through the emergency room of a private hospital on December 27, 2011.  At the time he was considered in danger of developing liver failure, and underwent a surgical procedure to permit the liver to drain on December 30, 2011.  He apparently was then discharged from this hospital on December 31, 2011.  VA concluded he was stable to transfer to a VA facility on December 28, 2011.  Reimbursement is sought for the costs incurred for the period after he was considered stable and his discharge on December 31.  

In support of his appeal, the Veteran submitted a private medical statement dated in November 2012 from a physician with Gastroenterology Consultants, which has not been considered by the agency of original jurisdiction, and which indicates there may be outstanding medical records from the private medical care providers who treated the Veteran in December 2011.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain records from Rogue Valley Medical Center, Medford Radiological Group, Vista Pathology P.C., and 

Gastroenterology Consultants/Associates for the treatment received by the Veteran in December 2011.  Also request the Veteran identify any other treatment he received during this period as well as any necessary release for such records.  

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  This determination should reflect consideration of the November 2012 statement from Gastroenterology Consultants  and whether a VA medical facility was feasibly available for such treatment at that time.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


